DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 1/27/2022 has been entered. The information disclosure statements 
filed on 12/30/2021 and 1/27/2022 have been entered.  The Terminal Disclaimer filed on 1/27/2022 has been approved. Claims 1-20 have been canceled. Claims 21-40 remain for examination. 

Allowable Subject Matter
Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 1/27/2022 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Accordingly, the prior art fails to disclose:
i. a mobile application payment account linking processor- implemented method as recited in 
claim 1, comprising: 
initiating a transaction request via a wallet application executing on a mobile computing device, the transaction request between the mobile computing device and a merchant computing device; 
receiving the transaction request at the merchant computing device and a wallet server hosting the wallet application; 
generating a token for the transaction request in response to receiving the transaction request, the token including user account information; sending the token to the merchant computing device; 
validating the transaction request based on the token at both a wallet server hosting the wallet application and a merchant server hosting the merchant computing device; and 
generating a user information response message at the wallet server in response to validating the transaction 

ii. a  virtual wallet payment account linking system as recited in claim 31, comprising: 
a processor; and 
a memory disposed in communication with the processor and storing processor- issuable 
instructions for: 21476413.14 090426-31164Application No.: 17/064,832PATENT 
initiating a transaction request via a wallet application executing on a mobile computing device, the transaction request between the mobile computing device and a merchant computing device; 
receiving the transaction request at the merchant computing device and a wallet server hosting the wallet application; 
generating a token for the transaction request in response to receiving the transaction request, the token including user account information; sending the token to the merchant computing device; 
validating the transaction request based on the token at both a wallet server hosting the wallet application and a merchant server hosting the merchant computing device; and 
generating a user information response message at the wallet server in response to validating the transaction request at both the wallet server and the merchant server, the user information response message including further user account information from the wallet server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887